Ryan, District Judge.
This is an appeal from a judgment rendered in a replevin suit. The replevin suit was appealed to this court and the judgment therein reversed in Jackson v. Arndt-Snyder Motor Co., 122 Neb. 276.
In connection with this appeal there is a motion to reverse the judgment and dismiss the action. Inasmuch as the judgment in the replevin action has been reversed, the motion to reverse the judgment in this case and dismiss the action should be sustained. It would serve no useful purpose to write an opinion in the case.
Reversed and dismissed.